UNITED STATES COURT OF APPEALS
                                   FOR THE THIRD CIRCUIT
                                        _____________

                                               No. 11-2000
                                              _____________

                                BRITTANY MORROW;
            EMILY MORROW, Minors, In Their Own Right, And By Their Parents
               and Natural Guardians, Breadley Morrow and Diedre Morrow;
                                 BRADLEY MORROW;
                            DIEDRE MORROW, Individually,
                                                       Appellants

                                                       v.

     BARRY BALASKI, Individually; THE BLACKHAWK SCHOOL DISTRICT

PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENAWAY, JR., VANASKIE, and NYGAARD 1, Circuit Judges

                                                  ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned case.

It is ordered that the Clerk of this Court list the case for rehearing en banc

at the convenience of the Court.

                                                                    By the Court,


                                                                     /s/ Theodore A. McKee
                                                                    Chief Judge

Date: July 12, 2012
tmk/cc: Charles W. Craven, Esq.
        Albert A. Torrence, Esq.

       1
           Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.